Motions for change of venue denied. Memorandum: It does not appear on this application that a fair and impartial trial cannot be had in Monroe County (CPL 230.20, subd 2). Since the case has not yet progressed to the voir dire of potential jurors, we deem this application premature (People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982). In the circumstances in these cases, and in the interest of justice, we direct that the trial of these defendants scheduled for September 13, 1976 proceed before a Judge other than the Judge who presided in the trial of People v Marino. Present— *598Marsh, P. J,, Cardamone, Simons, Goldman and Witmer, JJ. (Four motions —order entered Sept. 9, 1976.)